Case: 12-60219       Document: 00512120273         Page: 1     Date Filed: 01/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 22, 2013
                                     No. 12-60219
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ATHENA MARIE BYRD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:11-CR-46-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Athena Marie Byrd pleaded guilty to one count of conspiracy to kidnap for
ransom and one count of aiding and abetting in kidnapping. The district court
sentenced Byrd at the bottom of the guidelines range of imprisonment, to 235
months of imprisonment and five years of supervised release. Byrd appeals her
sentence of imprisonment, arguing that the sentence was substantively
unreasonable.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60219     Document: 00512120273      Page: 2    Date Filed: 01/22/2013

                                  No. 12-60219

      We review sentences for reasonableness by engaging in a bifurcated
review. Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Cisneros-
Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). First, we must ensure that the
sentencing court committed no significant procedural error. Gall, 552 U.S. at 51.
If the sentencing decision is procedurally sound, we should then consider the
“substantive    reasonableness      of   the   sentence     imposed    under     an
abuse-of-discretion standard.” Id. Byrd raises no claim of procedural error and
challenges only her sentence’s substantive reasonableness.
      When, as here, the district court imposes a sentence within a properly
calculated guidelines range, the sentence is entitled to a presumption of
reasonableness. United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Byrd
attempts to rebut the presumption of reasonableness, asserting that the district
court failed to consider certain factors that should have received significant
weight and that the sentence represents a clear error of judgment in balancing
the sentencing factors. She notes in this regard that she suffered a lack of
guidance as a youth and that she suffers from addiction to heroin and
methamphetamine. She also emphasizes her return to the scene of the crime
with the intention of checking on the victim and her cooperation with the
Government, which she argues evidence remorse and rehabilitation.
      Byrd essentially seeks to have her sentence vacated based on a reweighing
of the § 3553(a) factors on appeal. “[T]he sentencing judge is in a superior
position to find facts and judge their import under § 3553(a) with respect to a
particular defendant.” United States v. Campos-Maldonado, 531 F.3d 337, 339
(5th Cir. 2008). That we “might reasonably have concluded that a different
sentence was appropriate is insufficient to justify reversal of the district court.”
Gall, 552 U.S. at 51. Byrd’s disagreement with the propriety of the sentence
imposed does not suffice to rebut the presumption of reasonableness that
attaches to the within-guidelines sentence imposed by the district court. See
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.

                                         2